—Proceeding pursuant to CPLR article 78 to review a determination of the City Manager of the City of Rye, New York, dated March 3, 1994, which, after a hearing, found the petitioner guilty, inter alia, of insubordination, and imposed a penalty of reprimand.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence in the record to support the *748determination of the respondent finding the petitioner guilty of insubordination and related charges (see, CPLR 7803 [4]; Matter of Pell v Board of Educ., 34 NY2d 222; People ex rel. Vega v Smith, 66 NY2d 130).
A police force is a quasi-military organization demanding strict discipline (see, Matter of De Bois v Rozzi, 114 AD2d 848). Despite the petitioner’s many years of dedication to the City of Rye Police Department, his failure to obey a lawful order of a superior officer and showing of disrespect to said superior officer in front of subordinate officers and nonmembers of the police force cannot be sanctioned since such behavior poses a serious threat to the discipline and efficiency of the police force (see, Richichi v Galligan, 136 AD2d 616). Bracken, J. P., Santucci, Joy and Friedmann, JJ., concur.